FILED
                              NOT FOR PUBLICATION                            JAN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 TONY JOSE CARAPIA,                               No. 07-56799

                Petitioner - Appellant,           D.C. No. CV-06-00629-NAJ

   v.
                                                  MEMORANDUM *
 JOHN MARSHALL, Warden,

                Respondent - Appellee.



                      Appeal from the United States District Court
                        for the Southern District of California
                      Napoleon A. Jones, District Judge, Presiding

                            Submitted December 15, 2009 **

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

        California state prisoner Tony Jose Carapia appeals from the district court’s

order denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction pursuant

to 28 U.S.C. § 2253, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

SM S/Research
       Carapia contends there was insufficient evidence to support the jury’s

finding he committed the offense “for the benefit of, at the direction of, or in

association with” a criminal street gang and “with the specific intent to promote,

further, or assist in any criminal conduct by gang members” under California Penal

Code section 186.22(b)(1). The record reflects that the state court’s rejection of

this claim was neither contrary to, nor involved an unreasonable application of,

clearly established federal law. See 28 U.S.C. § 2254(d)(1); Jackson v. Virginia,

443 U.S. 307, 318-19 (1979). The record further demonstrates that the state

court’s decision was not based on an unreasonable determination of the facts in

light of the evidence presented in the state court proceedings. See 28 U.S.C.

§2254(d)(2).

       AFFIRMED.




SMS/Research                               2                                       07-56799